

116 HR 8794 IH: Preventing Illicit Finance Act
U.S. House of Representatives
2020-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8794IN THE HOUSE OF REPRESENTATIVESNovember 20, 2020Mrs. Axne (for herself and Mr. Steil) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Secretary of the Treasury to establish an advisory team to examine strategies to increase cooperation between the public and private sectors for purposes of countering illicit finance, including proliferation finance and sanctions evasion, and for other purposes.1.Short titleThis Act may be cited as the Preventing Illicit Finance Act. 2.Encouraging information sharing and public-private partnerships(a)In generalThe Secretary of the Treasury shall convene an advisory team of relevant Federal agencies, private sector experts in banking, national security, and law enforcement, and other stakeholders to—(1)examine strategies to increase cooperation between the public and private sectors for purposes of countering illicit finance, including proliferation finance and sanctions evasion; and(2)advise on strategies to combat the risk relating to proliferation financing.(b)MeetingsThe advisory team shall meet periodically, including at the request of the Secretary of the Treasury.(c)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the advisory team or to the activities of the advisory team.